Exhibit 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) dated as of
June 9, 2020, is among CONTANGO OIL & GAS COMPANY, a Texas corporation (the
“Borrower”); each of the undersigned Guarantors (collectively with the Borrower,
the “Obligors”); JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of September 17, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.

B. The Borrower and certain of its Subsidiaries intend to effectuate the
corporate restructuring transactions more particularly described on Annex I
attached hereto (such transactions, collectively, the “Corporate Simplification
Transactions”), which Corporate Simplification Transactions are permitted under
the terms of the Credit Agreement.

C. Section 8.01(n) requires that the Borrower provide the Administrative Agent
with at least thirty (30) days’ prior written notice of the Corporate
Simplification Transactions (the “Notice Requirement”).

D. The Borrower, the Administrative Agent and the Lenders party hereto have
agreed to (a) amend certain provisions of the Credit Agreement and (b) waive the
Notice Requirement and any other provision in the Loan Documents requiring the
Borrower to provide prior notice of the Corporate Simplification Transactions,
in each case, as more fully set forth herein.

E. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article and section references in this Second Amendment refer to articles
and sections of the Credit Agreement.

 

Page 1



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) Each of the following definitions is hereby added to Section 1.02 in its
appropriate alphabetical order to read as follows:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Automatic BB Adjustment” has the meaning assigned to such term in
Section 2.07(g).

“Automatic BB Adjustment Date” has the meaning assigned to such term in
Section 2.07(g).

“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of
cash, cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper,
in each case, held or owned by (whether directly or indirectly), credited to the
account of, or otherwise reflected as an asset on the balance sheet of, the
Borrower and its Subsidiaries less (b) the sum of: (i) while and to the extent
refundable, any cash or cash equivalents of the Borrower and its Subsidiaries
constituting purchase price deposits held in escrow pursuant to a binding and
enforceable purchase and sale agreement with an unaffiliated third party, plus
(ii) amounts for which the Borrower and its Subsidiaries have issued checks or
have initiated wires or ACH transfers to pay expenditures in the ordinary course
of business to unaffiliated third parties, but which have not yet been
subtracted from the balance in the relevant account of the Borrower or its
Subsidiaries (or, in the Borrower’s discretion, amounts for which the Borrower
and its Subsidiaries will issue checks or initiate wires or ACH transfers to pay
expenditures in the ordinary course of business to unaffiliated third parties
within five (5) Business Days), plus (iii) any cash held in Excluded Accounts
referred to in clauses (a), (b) and (d) of the definition thereof.

“Consolidated Cash Balance Threshold” means $5,000,000.

“Excess Cash” has the meaning assigned to such term in Section 3.04(c)(vi).

“Excess Cash Measurement Date” has the meaning assigned to such term in
Section 3.04(c)(vi).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of June 4, 2020, among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

 

Page 2



--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(b) Each of the following definitions in Section 1.02 is hereby amended and
restated in its entirety to read as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment and
the Second Amendment, and as the same may from time to time be further amended,
modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1.0% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 3.03 (for the avoidance of
doubt, only until any amendment has become effective pursuant to
Section 3.03(b)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the applicable rate per annum set forth in the Borrowing Base Utilization Grid
below based upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid Borrowing Base Utilization Percentage    <25%  

³25%, but

<50%

 

³50%, but

<75%

 

³75%, but

<90%

  ³90%

ABR Loan Margin

   1.750%   2.000%   2.250%   2.500%   2.750%

Eurodollar Loan Margin

   2.750%   3.000%   3.250%   3.500%   3.750%

Commitment Fee Rate

   0.500%   0.500%   0.500%   0.500%   0.500%

 

Page 3



--------------------------------------------------------------------------------

Each change in the Applicable Margin and the Commitment Fee Rate shall apply
during the period commencing on the effective date of such change in the
Borrowing Base Utilization Percentage and ending on the date immediately
preceding the effective date of the next such change; provided, however, that if
at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a), then the “Applicable Margin” and the “Commitment Fee Rate”
shall mean the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level, beginning on the date of such
failure until such Reserve Report is delivered.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

 

Page 4



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

(c) The definition of “Borrowing Base” in Section 1.02 is hereby amended by
replacing the reference to “Section 2.07(f) or Section 8.13(c)” therein with
“Section 2.07(f), Section 2.07(g) or Section 8.13(c)”.

(d) The definition of “EBITDAX” in Section 1.02 is hereby amended by (i) adding
the following parenthetical to the end of clause (b)(iv) thereof: “(including,
for the avoidance of doubt, any losses from Liquidations of any Swap Agreement)”
and (ii) adding the following parenthetical to the end of clause (c)(5) thereof:
“(including, for the avoidance of doubt, any gains from Liquidations of any Swap
Agreement)”.

2.2 Amendments to Section 2.03. Section 2.03 is hereby amended as follows:

(a) clause (v) therein is hereby amended by deleting “and” from the end thereof;

(b) clause (vi) therein is hereby renumbered to be clause (vii);

(c) a new clause (vi) is hereby inserted immediately following clause
(v) therein to read as follows:

(vi) the Consolidated Cash Balance (without regard to the requested Borrowing)
and the pro forma Consolidated Cash Balance (giving effect to the requested
Borrowing); and

(d) The second to the last sentence of Section 2.03 is hereby amended and
restated in its entirety to read as follows:

Each Borrowing Request shall constitute a representation that (a) the amount of
the requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the total Commitments (i.e., the lesser of the Aggregate Maximum Credit
Amounts and the then effective Borrowing Base) and (b) after giving pro forma
effect to the requested Borrowing, the Consolidated Cash Balance shall not
exceed the Consolidated Cash Balance Threshold.

2.3 Amendments to Section 2.07(a). Section 2.07(a) is hereby amended and
restated in its entirety to read as follows:

(a) Borrowing Base as of the Second Amendment Effective Date. For the period
from and including the Second Amendment Effective Date to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be $95,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f),
Section 2.07(g) or Section 8.13(c).

 

Page 5



--------------------------------------------------------------------------------

2.4 Amendments to Section 2.07(d). Section 2.07(d) is hereby amended by
replacing the reference to “Section 2.07(f) or Section 8.13(c)” therein with
“Section 2.07(f), Section 2.07(g) or Section 8.13(c)”.

2.5 Amendment to Section 2.07(g). Section 2.07(g) is hereby amended and restated
in its entirety to read as follows:

(g) Automatic Quarterly Borrowing Base Reductions. Notwithstanding anything to
the contrary contained herein, the Borrowing Base then in effect on each of
June 30, 2020 and September 30, 2020 shall be automatically reduced by an amount
equal to $10,000,000, effective immediately on each such date (each such date,
an “Automatic BB Adjustment Date”), without any further action by the Borrower,
the Administrative Agent or the Lenders (each such automatic reduction to the
Borrowing Base, an “Automatic BB Adjustment”). For the avoidance of doubt, each
Automatic BB Adjustment shall not constitute a Scheduled Redetermination or
Interim Redetermination.

2.6 Amendment to Section 3.03(a). Section 3.03(a) is hereby amended by replacing
the phrase “If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:” therein with “Subject to Section 3.03(b), if prior to the
commencement of any Interest Period for a Eurodollar Borrowing:”.

2.7 Amendment to Section 3.04(c). Section 3.04(c) is hereby amended by adding
new clauses (vi) and (vii) to the end thereof to read as follows:

(vi) Consolidated Cash Balance. If, as of the end of any Friday (or, if such day
is not a Business Day, then as of the end of the next Business Day) (each such
date, an “Excess Cash Measurement Date”), (A) there are any outstanding
Borrowings or LC Exposure and (B) the Consolidated Cash Balance exceeds the
Consolidated Cash Balance Threshold (the amount of such excess, “Excess Cash”),
then the Borrower shall, on the next succeeding Business Day, (1) prepay the
Borrowings in an aggregate principal amount equal to the Excess Cash, and (2) if
after prepaying all of the Borrowings there is any LC Exposure and Excess Cash,
pay to the Administrative Agent on behalf of the Lenders an amount equal to the
remaining amount of Excess Cash to be held as cash collateral as provided in
Section 2.08(j); provided that all payments required to be made pursuant to this
Section 3.04(c)(vi) must be made on or prior to the Termination Date. To the
extent that there are funds on deposit in, or credited to, any deposit account
or other account maintained with the Administrative Agent (or any Affiliate
thereof) or any Lender (or any Affiliate thereof) on any date that the Borrower
is required to prepay Loans (and/or cash collateralize LC Exposure, as
applicable) pursuant to this Section 3.04(c)(vi), the Borrower hereby
irrevocably authorizes and instructs the Administrative Agent or such Lender to
apply such funds to the prepayment of Loans (and/or cash collateralization of LC
Exposure, as applicable). The provisions of Section 3.04(c)(iv) and
Section 3.04(c)(v) shall apply, mutatis mutandis, to any prepayment required
pursuant to this Section 3.04(c)(vi).

 

Page 6



--------------------------------------------------------------------------------

(vii) Notwithstanding anything to the contrary contained herein, if after giving
effect to any Automatic BB Adjustment pursuant to Section 2.07(g), the total
Revolving Credit Exposures exceeds the Borrowing Base as so reduced, then the
Borrower shall (i) prepay the Borrowings in an aggregate principal amount equal
to such excess, and (ii) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, cash collateralize such excess as
provided in Section 2.08(j). The Borrower shall be obligated to make such
prepayment and/or cash collateralize such excess in respect of each Automatic BB
Adjustment on the corresponding Automatic BB Adjustment Date; provided that all
payments required to be made pursuant to this Section 3.04(vii) must be made on
or prior to the Termination Date. The provisions of Section 3.04(c)(iv) and
Section 3.04(c)(v) shall apply, mutatis mutandis, to any prepayment required
pursuant to this Section 3.04(c)(vii).

2.8 Amendments to Section 6.02. Section 6.02 is hereby amended as follows:

(a) a new subsection (d) is hereby inserted immediately following subsection
(c) to read as follows:

(d) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Consolidated Cash Balance shall not exceed the Consolidated Cash
Balance Threshold.

(b) The phrase “Section 6.02(a) and (b)” therein is replaced with the phrase
“Section 6.02(a), Section 6.02(b) and Section 6.02(d)”.

2.9 Amendment to Section 7.26. Section 7.26 is hereby amended and restated in
its entirety to read as follows.

Section 7.26 Affected Financial Institution. Neither the Borrower nor any
Subsidiary is an is an Affected Financial Institution.

2.10 Amendment to 8.01. Section 8.01 of the Credit Agreement is hereby amended
by adding a new Section 8.01(s) to the end thereof to read as follows:

Section 8.01(s) Accounts Payable Aging Schedule. On the Second Amendment
Effective Date, and thereafter on the last Business Day of each calendar month,
an accounts payable aging schedule, in form and substance reasonably
satisfactory to the Administrative Agent.

2.11 Amendment to Section 8.14(a). Section 8.14(a) is hereby amended to replace
the phrase “at least 85%” wherever it appears therein with the phrase “at least
90%”.

 

Page 7



--------------------------------------------------------------------------------

2.12 Amendment to Section 8.18. Section 8.18 is hereby amended and restated in
its entirety to read as follows:

Section 8.18 Minimum Hedging. (a) On or prior to the date that is thirty
(30) days after the Effective Date, the Borrower shall provide evidence to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, that the Loan Parties shall have entered into Swap
Agreements with one or more Approved Counterparties hedging minimum notional
volumes of at least 50% of the reasonably projected production of crude oil and
natural gas, calculated on a combined basis and on a barrel of oil equivalent
basis, from proved developed producing Oil and Gas Properties evaluated in the
Initial Reserve Report, for each of the 24 full calendar months following such
date; and (b) on April 1 and October 1 of each year, commencing with April 1,
2020 (each, a “Minimum Hedging Requirement Date”), the Borrower shall provide
evidence to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, that the Loan Parties have entered
into Swap Agreements with one or more Approved Counterparties hedging minimum
notional volumes of at least 50% of the reasonably projected production of crude
oil and natural gas, calculated on a combined basis and on a barrel of oil
equivalent basis, from proved developed producing Oil and Gas Properties
evaluated in the Reserve Report most recently delivered to the Administrative
Agent, for 24 full calendar months following such Minimum Hedging Requirement
Date (provided that the Loan Parties shall not be required to hedge volumes
attributable to the reasonably projected production from offshore Oil and Gas
Properties for the months of August, September or October).

2.13 Amendment to Article VIII. Article VIII is hereby amended by adding new
Section 8.19 to the end thereof to read as follows:

Section 8.19 Consolidated Cash Balance Information. On each Excess Cash
Measurement Date (or on the Business Day immediately following such Excess Cash
Measurement Date), the Borrower shall provide to the Administrative Agent a
certificate of a Financial Officer in substantially the form of Exhibit I,
certifying as to the amount of the Consolidated Cash Balance and the amount of
Excess Cash, if any, as of such Excess Cash Measurement Date, and attaching
thereto, summary and balance statements, in a form reasonably acceptable to the
Administrative Agent, for each Deposit Account, Securities Account, or other
account in which any Consolidated Cash Balance is held credited or carried.

2.14 Amendment to Section 9.01(b). Section 9.01(b) is hereby amended and
restated in its entirety to read as follows:

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, commencing with the fiscal quarter ending March 31, 2022, its
ratio of (i) consolidated current assets (including the unused amount of the
total Commitments then available to be borrowed, but excluding non-cash assets
under FASB ASC 815) to (ii) consolidated current liabilities (excluding non-cash
obligations under FASB ASC 815 and current maturities under this Agreement) to
be less than 1.00 to 1.00.

 

Page 8



--------------------------------------------------------------------------------

2.15 Amendment to Section 9.04(c) and Section 9.04(d). Each of Section 9.04(c)
and Section 9.04(d) is hereby amended and restated in its entirety to read as
follows:

(c) from and after the Scheduled Redetermination Date for the November 1, 2020
Scheduled Redetermination, the Borrower may make cash distributions with respect
to its Equity Interests to the holders of its Equity Interests so long as both
before, and immediately after giving effect to, any such distribution, (i) no
Default or Event of Default exists or would exist, (ii) the unused portion of
the Commitments is equal to or greater than 25% of the total Commitments and
(iii) the Leverage Ratio is less than or equal to 2.50 to 1.00 (on a pro forma
basis as the Leverage Ratio is recomputed on such date using (A) Total Debt
outstanding on such date and (B) EBITDAX for the four fiscal quarters (or, if
applicable, the relevant annualized period determined in accordance with
Section 9.01(a)) ending on the last day of the fiscal quarter immediately
preceding such date for which financial statements are available); and

(d) from and after the Scheduled Redetermination Date for the November 1, 2020
Scheduled Redetermination, the Borrower and its Subsidiaries may redeem,
acquire, retire or repurchase, for cash, shares of Equity Interests (other than
Disqualified Capital Stock) of the Borrower held by any present or former
officer, manager, director or employee of the Borrower or any of its
Subsidiaries upon the death, disability, retirement or termination of employment
of any such Person or otherwise in accordance with any equity option or equity
appreciation rights plan, any management, director and/or employee equity
ownership, benefit or incentive plan or agreement, equity subscription plan,
employment termination agreement or any other employment agreements or equity
holders’ agreement, so long as all such Restricted Payments do not exceed
$1,000,000 in the aggregate in any fiscal year.

2.16 Amendment to Article IX. Article IX is hereby amended by adding a new
Section 9.22 to the end thereof to read as follows:

Section 9.22 Accounts Payable. For the period from and including the Second
Amendment Effective Date through and including March 31, 2022, the Borrower will
not, and will not permit any Subsidiary to, permit any of its accounts payable
or accrued expenses, liabilities or other obligations of such Person to pay the
deferred purchase price of Property or services to become delinquent or remain
outstanding beyond ninety (90) days past the date of invoice (unless such
accounts payable, accrued expenses, liabilities or other obligations (a) are
recorded to suspense accounts on the general ledger or balance sheet at such
time pending permanent classification or (b) are otherwise being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP).

2.17 Amendment to Section 10.01(d). Section 10.01(d) is hereby amended by
replacing the phrase “Section 8.17” therein with the phrase “Section 8.17,
Section 8.19”.

 

Page 9



--------------------------------------------------------------------------------

2.18 Amendment to Section 12.03(c). Section 12.03(c) is hereby amended and
restated in its entirety to read as follows:

(c) To the extent that the Borrower fails to pay any amount required to be paid
by the Borrower to the Administrative Agent, any Arranger, the Issuing Bank or
the Swingline Lender, or any of the Related Parties of any of the foregoing
Persons, under Section 12.03(a), Section 12.03(b) or Section 12.03(d), each
Lender severally agrees to pay to the Administrative Agent, such Arranger, the
Issuing Bank or the Swingline Lender, or such Related Party, as the case may be,
such Lender’s Applicable Percentage of such amount (as such Applicable
Percentage is in effect on the date such payment is sought under this
Section 12.03, or, if such payment is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
such Applicable Percentage immediately prior to such date); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Arranger, the Issuing Bank or the Swingline Lender in
its capacity as such. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.19 Amendment to Section 12.06(b). Section 12.06(b) is hereby amended and
restated in its entirety to read as follows:

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 12.01), certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower and each Loan Party
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies,

 

Page 10



--------------------------------------------------------------------------------

bankruptcy proceedings or litigation among the Administrative Agent, the
Lenders, the Borrower and the Loan Parties, Electronic Signatures transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page and/or any electronic images of this
Agreement, any other Loan Document and/or any Ancillary Document shall have the
same legal effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Indemnitee for any losses, claims
(including intraparty claims), demands, damages or liabilities of any kind
arising solely from the Administrative Agent’s and/or any Lender’s reliance on
or use of Electronic Signatures and/or transmissions by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any losses, claims (including intraparty claims),
demands, damages or liabilities of any kind arising as a result of the failure
of the Borrower and/or any Loan Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.

2.20 Amendment to Section 12.19. Section 12.19 is hereby amended by replacing
(a) each reference to “EEA Financial Institution” therein with the term
“Affected Financial Institution” and (b) each reference to “an EEA Resolution
Authority” and “any EEA Resolution Authority” therein with the phrase “the
applicable Resolution Authority”.

2.21 Amendment to Schedules and Exhibits.

(a) Exhibit B is hereby amended and restated in its entirety to read as set
forth on Exhibit B to this Second Amendment.

(b) The Credit Agreement is hereby amended by adding a new Exhibit I to read as
set forth on Exhibit I to this Second Amendment.

(c) The Table of Contents to the Credit Agreement is hereby amended to add the
following references where alphabetically appropriate in the ANNEXES, EXHIBITS
AND SCHEDULES portion thereof to read as follows:

Exhibit I Form of Consolidated Cash Balance Certificate

(d) Each of Schedule 7.14 and Schedule 7.25 is hereby amended and restated in
its entirety in the form attached hereto as Schedule 7.14 and Schedule 7.25,
respectively.

 

Page 11



--------------------------------------------------------------------------------

Section 3. Conditions Precedent. This Second Amendment shall become effective on
the date (such date, the “Second Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

3.1 Counterparts. The Administrative Agent shall have received from each Lender
and the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Second Amendment signed on behalf of such Persons.

3.2 Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Second
Amendment Effective Date, including to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Credit Agreement.

3.3 No Default. No Default shall have occurred and be continuing as of the
Second Amendment Effective Date.

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective (and the Second Amendment Effective Date shall
occur) upon the fulfillment (or waiver in accordance with Section 12.02) of the
conditions precedent set forth in this Section 3 to the satisfaction of the
Administrative Agent. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes. Such declaration
shall be final, conclusive and binding upon all parties to the Credit Agreement
for all purposes. For purposes of determining compliance with the conditions
specified in this Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to such Lender, unless the Administrative Agent
shall have received written notice from such Lender prior to the Second
Amendment Effective Date specifying its objection thereto.

Section 4. Limited Waiver. As of the Second Amendment Effective Date, the
Lenders constituting the Majority Lenders hereby waive (a) the Notice
Requirement and (b) compliance by the Borrower and its Subsidiaries with any
other provision of the Loan Documents requiring prior notice from the Borrower
or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the Corporate Simplification Transactions. The waiver contained
in this Section 4 shall constitute a limited, one-time waiver, and nothing
contained herein shall obligate the Lenders to grant any future or additional
waiver with respect to, or in connection with, any provision of any Loan
Document.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the Second
Amendment Effective Date.

5.2 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby: (a) acknowledges the terms of this Second Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document
remains in full force and effect as expressly amended hereby; (c) agrees that
from and after the Second Amendment Effective Date each

 

Page 12



--------------------------------------------------------------------------------

reference to the Credit Agreement in the other Loan Documents shall be deemed to
be a reference to the Credit Agreement, as amended by this Second Amendment; and
(d) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Second Amendment: (i) the representations and
warranties set forth in each Loan Document are true and correct in all material
respects (except to the extent any such representations and warranties are
limited by materiality, in which case, they are true and correct in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(except to the extent any such representations and warranties are limited by
materiality, in which case, they shall be true and correct in all respects) as
of such specified earlier date and (ii) no Default has occurred and is
continuing.

5.3 Counterparts. This Second Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Second Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Second Amendment.

5.4 No Oral Agreement. This Second Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

5.5 GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.6 Payment of Expenses. In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable and
documented out-of-pocket expenses incurred in connection with this Second
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and documented fees and disbursements of counsel to the Administrative Agent.

5.7 Severability. Any provision of this Second Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

5.8 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

[Signature Pages Follow]

 

Page 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed, effective as of the Second Amendment Effective Date.

 

BORROWER:   CONTANGO OIL & GAS COMPANY   By:  

/s/ E. Joseph Grady

  Name:   E. Joseph Grady   Title:   Senior Vice President & CFO

 

GUARANTORS:   CONTANGO ENERGY COMPANY   By:  

/s/ E. Joseph Grady

  Name:   E. Joseph Grady   Title:   Senior Vice President & CFO   CRIMSON
EXPLORATION INC.   By:  

/s/ E. Joseph Grady

  Name:   E. Joseph Grady   Title:   Senior Vice President & CFO   CONTANGO
OPERATORS, INC.   By:  

/s/ E. Joseph Grady

  Name:   E. Joseph Grady   Title:   Senior Vice President & CFO   CONTERRA
COMPANY   By:  

/s/ E. Joseph Grady

  Name:   E. Joseph Grady   Title:   Senior Vice President & CFO   CONTARO
COMPANY   By:  

/s/ E. Joseph Grady

  Name:   E. Joseph Grady   Title:   Senior Vice President & CFO

 

Second Amendment

Signature Page



--------------------------------------------------------------------------------

CONTANGO ROCKY MOUNTAIN INC. By:  

/s/ E. Joseph Grady

Name:   E. Joseph Grady Title:   Senior Vice President & CFO CONTANGO MINING
COMPANY By:  

/s/ E. Joseph Grady

Name:   E. Joseph Grady Title:   Senior Vice President & CFO CONTANGO VENTURE
CAPITAL CORPORATION By:  

/s/ E. Joseph Grady

Name:   E. Joseph Grady Title:   Senior Vice President & CFO CONTANGO ALTA
INVESTMENTS, INC. By:  

/s/ E. Joseph Grady

Name:   E. Joseph Grady Title:   Senior Vice President & CFO CRIMSON EXPLORATION
OPERATING INC. By:  

/s/ E. Joseph Grady

Name:   E. Joseph Grady Title:   Senior Vice President & CFO CONTANGO RESOURCES,
INC. By:  

/s/ E. Joseph Grady

Name:   E. Joseph Grady Title:   Senior Vice President & CFO

 

Second Amendment

Signature Page



--------------------------------------------------------------------------------

WEC NEWCO, LLC By:  

/s/ E. Joseph Grady

Name:   E. Joseph Grady Title:   Sole Manager

 

Second Amendment

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and
a Lender   By:  

/s/ Anson Williams

  Name:   Anson Williams   Title:   Authorized Officer

 

Second Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:   ROYAL BANK OF CANADA,   as a Lender   By:  

/s/ J. T. Sartain

  Name:   Jay T. Sartain   Title:   Authorized Signatory

 

Second Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:   CADENCE BANK, N.A.,   as a Lender   By:  

/s/ Eric Broussard

  Name:   Eric Broussard   Title:   Executive Vice President

 

Second Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:   KEYBANK NATIONAL ASSOCIATION,   as a Lender   By:  

/s/ David M. Bornstein

  Name:   David M. Bornstein   Title:   Senior Vice President

 

Second Amendment

Signature Page



--------------------------------------------------------------------------------

LENDER:   FROST BANK,   as a Lender   By:  

/s/ Matt Shands

  Name:   Matt Shands   Title   Vice President

 

Second Amendment

Signature Page



--------------------------------------------------------------------------------

ANNEX I

[See attached]

 

Annex I



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[________________], 20[__]

Contango Oil & Gas Company, a Texas corporation (the “Borrower”), pursuant to
Section 2.03 of the Credit Agreement dated as of September 17, 2019 (together
with all amendments, restatements, supplements or other modifications thereto,
the “Credit Agreement”) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents and lenders (the “Lenders”) which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby requests a
Borrowing as follows:

(i) Aggregate amount of the requested Borrowing is $[__________];

(ii) Date of such Borrowing is [__________], 20[__];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [__________];

(v) Amount of Borrowing Base in effect on the date hereof is $[__________];

(vi) Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[__________];

(vii) Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $[__________];

(viii) the Consolidated Cash Balance (without regard to the requested Borrowing)
is $[__________] and the pro forma Consolidated Cash Balance (giving effect to
the requested Borrowing) is $[__________]; and

(ix) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                                                          ]

[                                                                          ]

[                                                                          ]

[                                                                          ]

[                                                                          ]

 

 

Exhibit B



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [ ] of the Borrower, and that as
such he is authorized to execute this certificate on behalf of the Borrower. The
undersigned further certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested Borrowing under the terms
and conditions of the Credit Agreement.

 

CONTANGO OIL & GAS COMPANY By:  

 

Name:   Title:  

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CONSOLIDATED CASH BALANCE CERTIFICATE

Reference is made to the Credit Agreement dated as of September 17, 2019
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among Contango Oil & Gas Company, a Texas
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent
and the other agents and lenders (the “Lenders”) which are or become parties
thereto. Each capitalized term used herein has the same meaning given to it in
the Credit Agreement unless otherwise specified. This certificate is delivered
pursuant to Section 8.19 of the Credit Agreement with respect to the Excess Cash
Measurement Date occurring on [        ], 20[        ]1 (the “Test Date”). The
undersigned hereby certifies on behalf of the Borrower (and not individually) as
follows:

(a) The Consolidated Cash Balance as of the Test Date was $_______________.

(b) Excess Cash as of the Test Date was $_______________________.

(c) Attached hereto are summary and balance statements for each Deposit Account,
Securities Account, Commodity Account, or other account in which any portion of
the Consolidated Cash Balance is held, credited or carried as of the Test Date.

The undersigned is the [                ] of the Borrower, and as such he/she is
authorized to execute this certificate on behalf of the Borrower.

EXECUTED AND DELIVERED this [                ] day of [                ].

 

CONTANGO OIL & GAS COMPANY, a Texas corporation By:  

             

Name:  

 

Title:  

 

 

1 

Borrower to insert applicable Excess Cash Measurement Date.

 

Exhibit I